Per Curiam:

The Court is of the opinion that the issues raised by this appeal are substantially the same as those decided in Standard Oil Co. v. United States, 337 U. S. 293 (1949). Accordingly, the judgment of the District Court is affirmed.
The Chief Justice, Mr. Justice Douglas, Mr. Justice Jackson, and Mr. Justice Burton, while adhering to their views expressed in Standard Oil Co. v. United States, supra, join in affirming the judgment of the District Court in this case. Mr. Justice Frankfurter, not having heard the argument, owing to illness, took no part in the consideration or decision of this case. Mr. Justice Clark took no part in the consideration or decision of this case.